PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/040,375
Filing Date: 19 Jul 2018
Appellant(s): Box, Inc.



__________________
Dylan Crow Schechter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Ananthanarayanan does not teach (pp. 16) “read requests are processed by comparing the two sets of metadata to determine if the respective read request can be processed without delaying the execution of the read request.”
Ananthanarayanan teaches asynchronous file operations in a local cluster file system cache (i.e., synchronous file system) for a remote cluster file system (i.e., asynchronous file system) [0005]. Ananthanarayanan performs both read and write operations locally first (fig. 4-5). Remote read operations are triggered by local cache miss and are performed synchronously [0037], while remote write operations are performed asynchronously [0050]. In other words, the local cluster stores a subset of objects, but captures their most up-to-date state; while the remote cluster stores all objects, but some of them may not be up-to-date due to delayed write operations [0040].
Ananthanarayanan associates a cache state with every object at the local cluster [0028], including a mapping between its local inode (i.e., synchronously consistent metadata) and its remote cluster state including attributes such as unique identifier and object modification time [0036]. Ananthanarayanan also maintains a write queue (i.e., object consistency metadata) for the same object [0043], to capture the difference between its remote actual state (i.e., 2nd set of metadata) and its remote expected state (i.e., 1st set of metadata) after all pending write operations in the queue are propagated to the remote cluster.
Ananthanarayanan detects local cache miss upon read requests of an object when its cache state is empty or incomplete [0037]. The difference (i.e., comparison) between remote actual vs. expected versions of the object is captured indirectly by the pending write operations queued at its gateway node [0041]. Read requests are processed synchronously, and are blocked (i.e., delayed) until remote operations, in particular pending write operations on that object, complete and return [0056].
Ananthanarayanan does not disclose the act of comparing. It is taught instead by Kistler.

Ananthanarayanan combined with Kistler does not teach (pp. 17) “read requests are processed by comparing the two sets of metadata to determine if the respective read request can be processed without delaying the execution of the read request.”
Ananthanarayanan teaches determining if a read request can be processed without delay based on the difference between remote actual vs. expected versions of the object captured by the pending write queue [0041], but does not teach the explicit act of comparing; however, Kistler teaches a caching method to support the continued client access to shared data during a server connection failure (Kistler: sec. 1, para. 4). Whenever client and server are out-of-sync, client captures the expected state of server (i.e., 1st set of metadata), while server represents its actual state (i.e., 2nd set of metadata) (Kistler: fig. 3). Every version of an object is tagged with a storeid metadata to identify its last update. Upon reconnection, client log of write operations to be applied (i.e., pending) at server is replayed against server, where server compares the storeid of client version with that of server version to determine if there is a conflict (i.e., mismatch) (Kistler: sec. 4.5.2, para. 2). Normal operations (read or write) resume only when all conflicts are resolved – server version is up-to-date (Kistler: fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ananthanarayanan and Kistler. Besides looking for pending write operations in Ananthanarayanan’s write queue, one having ordinary skill in the art would have found motivation to utilize storeid of Kistler to tag objects in Ananthanarayanan with a modification time attribute, to detect when actual vs. expected versions of an object are out-of-sync by comparing their modification times, and to delay read requests until after pending write operations are replayed to bring the remote version of the object up-to-date.

	No further specific arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.


Appeal Conference was held on Thursday, 7-July-2022, at 10:30AM EST with Tony Mahmoudi and Crescelle Delatorre. Agreement was reached to proceed to the Patent Trial and Appeal Board.

Respectfully submitted,
/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.